Citation Nr: 1629535	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-38 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.

2.  Entitlement to a rating higher than 20 percent for lumbar spine and left hip posttraumatic arthritis.

3.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a November 2007 microdiskectomy of L5-S1.

4.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

5.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 40 percent for diabetes mellitus with erectile dysfunction.

7.  Entitlement to a rating in excess of 30 percent for chronic sinusitis and rhinitis.

8.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.

9.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

10.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic sinusitis and rhinitis.

11.  Entitlement to service connection for vertigo.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Board remanded the issues of entitlement to service connection for a right knee disability, entitlement to a rating higher than 20 percent for lumbar spine and left hip posttraumatic arthritis, and entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a November 2007 microdiskectomy of L5-S1 for further evidentiary development.

The Board is granting service connection for a right knee disability herein.  The other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran currently has a right knee disability, and evidence indicates that it is at least as likely as not a result of a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a right knee condition.  Specifically, he has asserted that he injured his right knee by twisting it while walking in 2005 or 2006 and that the injury was caused by symptoms of his service-connected right ankle condition or peripheral neuropathy, both of which cause him to stumble.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that presumptive service connection for "chronic diseases," including arthritis, is also available in certain circumstances.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  However, as will be discussed below, the Veteran's knee disability has been directly linked to a service-connected disability.  Thus, further consideration of the provisions relating to chronic diseases is not necessary in this instance.

The evidence reflects that the Veteran underwent a right knee arthroscopy with partial medial meniscectomy in May 2006 following a twisting incident, and that he has also been diagnosed with degenerative arthritis of the right knee, including in the medial compartment.  With a current right knee disability established, the remaining question is whether that disability was proximately caused by a service-connected disability as the Veteran asserts.  The Board finds that it was.

In that regard, four medical opinions addressing the etiology of the Veteran's right knee disability are of record.  In determining the probative value to be assigned to those opinions, the Board has considered whether the medical experts were fully informed of the pertinent factual premises of the case, whether they provided fully articulated opinions, and whether their opinions are supported by reasoned analyses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Two of the opinions of record-a negative opinion issued by a VA examiner in June 2008 and a positive opinion issued by non-VA provider in September 2008-consist of conclusory statements, only, and are thus afforded little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Turning, then, to the remaining two opinions, a November 2011 VA examiner opined that the Veteran's right knee disability was at least as likely as not related to his service-connected diabetes and related peripheral neuropathy, and possibly to his right ankle disability.  In support of that opinion, the examiner noted that physical examination of the Veteran confirmed the presence of neuropathic findings, including but not limited to decreased sensation to light touch and impaired gait.  He also noted that the Veteran described a propensity to stumble as a result of his ankle condition and diabetic neuropathy.  In March 2013, a VA examiner opined that the Veteran's right knee disability was not at least as likely as not proximately or causally due to his service-connected right ankle condition or diabetes, because there was no evidence of an impediment of the Veteran's ability to walk due to his right ankle condition or evidence of diabetic neuropathy severe enough that imbalance would result.  In support of her finding that the Veteran's diabetes complications would not have caused issues with gait, the 2013 examiner pointed out that laboratory testing performed in 2004 and 2005 showed that the Veteran's diabetes was optimally controlled.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, both the 2011 VA examiner and the 2013 VA examiner reported reviewing the relevant evidence.  Both examiners also provided fully-articulated opinions supported by reasoned analyses.  

Notably, an October 2005 VA examination report documents the Veteran's reports of tingling and numbness in his hands and feet and of wearing diabetic shoes and socks, and records from late 2004 and early 2005 describe the Veteran's diabetes as uncontrolled.  It is unclear whether the 2013 VA examiner specifically considered that evidence in issuing her negative opinion.  Regardless, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Here, in light of the positive and negative evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's right knee disability is related to his service-connected right ankle disability or his service-connected peripheral neuropathy.  Hence, affording him the benefit of the doubt, service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is granted.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the remaining issues on appeal.

Regarding the claims for entitlement to a rating higher than 20 percent for lumbar spine and left hip posttraumatic arthritis and entitlement to a temporary total rating based upon convalescence from a November 2007 microdiskectomy of L5-S1, the Board explained in its September 2011 remand that those issues were inextricably intertwined with the question of whether the Veteran's degenerative disc disease of the lumbar spine was related to service.  Although a VA opinion on the narrow question of whether the Veteran's lumbar spine arthritis caused his degenerative disc disease was obtained in July 2013, it does not appear that development of the separate claim for service connection for degenerative disc disease has been completed by the AOJ.  As a result, the claims for an increased rating for lumbar spine and left hip post-traumatic arthritis and a temporary total rating based upon convalescence from a November 2007 microdiskectomy must again be remanded pending completion of the development of the claim for service connection for degenerative disc disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Furthermore, the record reflects that the Veteran underwent back surgery following his most recent VA back examination in March 2013.  Although such surgery may not necessarily signify a worsening in his service-connected arthritis of the lumbar spine, the Board finds that the additional surgery does necessitate remand for a contemporaneous VA examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Given the need to remand the foregoing claims for other reasons, updated VA treatment records should also be obtained, and the Veteran should be provided another opportunity to submit, or to authorize VA to obtain, any outstanding private treatment records.

The remaining issues on appeal-entitlement to increased ratings for diabetes mellitus with erectile dysfunction, chronic sinusitis and rhinitis, and peripheral neuropathy of the right and left upper and lower extremities, entitlement to service connection for sleep apnea and vertigo, and entitlement to a TDIU-were adjudicated by the RO in a January 2013 rating decision.  The Veteran submitted a notice of disagreement (NOD) with that decision in December 2013, but an SOC has not yet been provided.  Accordingly, remand for issuance of an SOC in response to the Veteran's December 2013 NOD is necessary.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issues of entitlement to increased ratings for diabetes mellitus with erectile dysfunction, chronic sinusitis and rhinitis, and peripheral neuropathy of the right and left upper extremities and right and left lower extremities, entitlement to service connection for sleep apnea and vertigo, and entitlement to a TDIU.  The Veteran is hereby notified that, following the receipt of the SOC concerning these issues, a timely substantive appeal must be filed if appellate review by the Board is desired.  These issues should be returned to the Board if, and only if, a timely substantive appeal is filed.

2.  Ask the Veteran to identify any outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA back examination to determine the current severity of his low back disability.  The claims file should be made available to and be reviewed by the examiner.  All tests and studies deemed necessary should be conducted, including range of motion testing and neurological evaluation.  In addition, the examiner should address whether the Veteran suffers from incapacitating episodes of disc disease requiring treatment by a physician and bed rest prescribed by a physician as a result of his service-connected back disability.  If so, the examiner should indicate the frequency and duration of the episodes during the past year.

In conjunction with the back examination, the AOJ should also ask the examiner to provide any opinions necessary for development of the claim for service connection for degenerative disc disease of the lumbar spine, to include opinions on whether that condition arose during service or was caused or aggravated by the Veteran's service-connected posttraumatic arthritis of the lumbar spine.

4.  After completing the requested actions, and any additional action deemed warranted, to include adjudication of the outstanding claims for service connection for degenerative disc disease of the lumbar spine and paralysis of the sciatic nerve that were previously referred by the Board, readjudicate the claims of entitlement to a rating higher than 20 percent for lumbar spine and left hip posttraumatic arthritis and entitlement to a temporary total rating based upon convalescence from a November 2007 microdiskectomy of L5-S1.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


